DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/US15/53713 10/02/2015. PCT/US15/53713 has priority to US Provisional 62/058,722 filed 10/02/2014. This application has published as US20170246158A1.

Status of the Claims
Claims 15-18,20,30-35 and 37-44 are pending and are under examination in this application.  Claims 15, 32, and 39 are amended to recite the functionally descriptive limitation, wherein the rapid disintegration is full disintegration of the tablet and occurs in less than about a minute in the oral cavity of the subject.
The Attorney arguments of Dec 27 2022 have necessitated the withdrawal of the previous rejections and necessitated new ones as recited below.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-18, 20, 30-35 and 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Rajpal et al. American Journal of Emergency Medicine (2010) 28, 143–150 in view of 
Rawas-Qalaji et al. (AAPS PharmSciTech 2006; 7 (2) Article 41) cited in IDS. 

Claims 15 and 32 is/are directed to a method for treating symptoms of exposure to organophosphates (OPs) in a subject in need thereof, comprising: 
providing a composition including 1 to about 20% of atropine sulfate and at least one pharmaceutically acceptable excipient, the composition formulated as a tablet for rapid disintegration and absorption into systemic circulation within an oral cavity of the subject after buccal or sublingual administration; and administering the composition to the subject, wherein the rapid disintegration is full disintegration of the tablet and occurs in less than about a minute in the oral cavity of the subject.
Claim 32 is currently amended to add the 1-20% concentration range for atropine sulphate. 
Accordingly, a proper rejection will comprise a teaching of
treating organophosphate poisoning
with a composition (tablet), comprising pharmaceutically acceptable excipient(s) formulated for rapid release and absorption into systemic circulation (within an oral cavity of the subject) in buccal or sublingual formulations.
Regarding claims 15 and 32 and the necessity of administering a sublingual (SL) formulation for the treatment of organophosphorus (OP) pesticide poisoning, Rajpal discloses a novel atropine sulfate (AS) sublingual (SL) formulation (injection) to a subject in need of organophosphate poisoning, 2 milligrams per 0.1 mL, a concentration that falls within that claimed, see abstract. 
Rajpal describes the advantages of SL administration in terms of better bioavailability, rapid onset of action and early atropinization, see abstract and Conclusions section, page 149. Rajpal teaches SL administration is a safe and efficacious procedure with the potential as an alternative to conventional IM injection, particularly in case of chemical terrorism scenario where hundreds of victims may require immediate atropinization simultaneously, see abstract. Rajpal teaches presently, there is no strategy in place for mass casualty at the field level because the intravenous or intramuscular routes are either not practical or may be very slow in eliciting the therapeutic response in field conditions, see page 144 column 1 to column 2. Thus, Rajpal’s solution of the SL route will address this need.
While teaching the limitations of treating OP sublingually with atropine sulfate, Rajpal does not teach the use of a buccal/sublingual tablet formulation for rapid release, (as per claims 15 and 32), where the composition comprises a filler (microcrystalline cellulose), a super disintegrant (hydroxypropyl methylcellulose) and a lubricant (magnesium stearate), per claim 32.
As noted above, Rajpal teaches the need to deliver SL atropine sulphate rapidly to treat organophosphate poisoning in human subjects. Therefore, one of ordinary skill in the art would have a rationale to combine known rapid disintegrating buccal/sublingual tablets that rapidly deliver an active ingredient to the oral cavity for absorption in the systemic circulation, in combination with sublingual atropine sulphate, a known antidote to organophosphate poisoning, as taught by Rajpal.
The KSR rationale of obviousness is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Rawas-Qalaji teaches fast-disintegrating sublingual tablets for the treatment of an emergent situation (anaphylactic shock) that requires immediate release of a drug to a subject, (similar to the situation of organophosphate poisoning), see abstract.
	Regarding the limitations of the claimed invention of “a filler, a superdisintegrant, and a lubricant, the composition formulated as a tablet for rapid disintegration and absorption into systemic circulation within an oral cavity of the subject,” Rawas-Qalaji teaches the following. 
Rawas-Qalaji teaches its tablets were designed to be a fast-disintegrating sublingual “tablets that disintegrate or dissolve rapidly in the patient's mouth,” see page E1 column 1 bridging to column 2. (emphasis added). Rawas-Qalaji further teaches advantages of its tablets are that they:
are convenient for young children, the elderly and patients with swallowing difficulties, and in situations where potable liquids are not available. For these formulations, the small volume of saliva is usually sufficient to result in tablet disintegration in the oral cavity. The medication can then be absorbed partially or entirely into the systemic circulation from blood vessels in the sublingual mucosa. . . .  The sublingual route usually produces a faster onset of action than orally ingested tablets and the portion absorbed through the sublingual blood vessels bypasses the hepatic first-pass metabolic processes. See page E1, column 2. (emphasis added)

These teachings of Rawas-Qalaji teach the invention’s limitations that require its tablets to be rapidly disintegrating and absorbed into systemic circulation in the oral cavity of the subject, which provide the skilled artisan the rationale to combine the teachings of Rawas-Qalaji and Rajpal together.
Similar to claim 15, claim 32 is directed to the method of administering the same composition of claim 15 but further discloses/lists the excipients of the tablet (filler, superdisintegrant and lubricant).
	Similar to claims 15 and 32, claim 39 is directed to the same method of claims 15 and 32 with the functionally descriptive limitation, wherein the rapid disintegration is full
disintegration of the tablet and occurs in less than about a minute in the oral cavity of the subject. Claim 39 specifically limits the claimed pharmaceutical composition so that it is consisting of atropine sulfate, microcrystalline cellulose, hydroxypropyl cellulose, and magnesium stearate. 
With regard to the limitations of claims 15 and 32 that notes about 1 to about 20% of active ingredient in the claimed formulation, Rawas-Qalaji teaches a formulation comprising a filler (microcrystalline cellulose), a superdisintegrant (hydroxypropyl cellulose), and lubricant (magnesium stearate) with an active ingredient (epinephrine) in concentrations (6 and 12%) that falls within the claimed percentage range of claim 32, see Table 1 of Rawas-Qalaji, page E2, reproduced below.

    PNG
    media_image1.png
    250
    464
    media_image1.png
    Greyscale

Regard claim 39 and the limitations of microcrystalline cellulose, hydroxypropyl cellulose, and magnesium stearate, Table 1 of Rawas-Qalaji recites these specific excipients of claim 39. 
	In terms of claims interpretation, claims 15, 32 and 39 recite their formulations have the structural limitations of comprising sublingual atropine sulphate (as per Rajpal) and a composition (tablet), comprising pharmaceutically acceptable excipient(s) formulated for rapid release and absorption into systemic circulation (within an oral cavity of the subject) in buccal or sublingual formulations (as per Rawas-Qalaji).  Therefore, prior art reciting these elements will teach the claimed invention (despite any lack of teaching of teaching of the functionally descriptive limitations of, wherein the rapid disintegration is full disintegration of the tablet and occurs in less than about a minute in the oral cavity of the subject.
	Regarding claims 16 and 34, directed to the exposure to organophosphates is exposure to pesticides or nerve agents), Rajpal discloses the increased use of OP pesticides and terror groups using nerve agents underscores the need to develop safe and effective antidotes, i.e. atropine sulfate, see abstract. 
	Regarding claims 17, 18, 32, 33 and 44 and the limitation of the at least 3 pharmaceutically acceptable excipients recited therein, Rawas-Qalaji teaches the filler microcrystalline cellulose, the super disintegrant hydroxypropyl cellulose and the lubricant, magnesium stearate, see Table 1 reproduced above. 
	Regarding claim 18, Table 1 of Rawas-Qalaji teaches low substituted hydroxypropyl cellulose, see above.	
	Regarding claims 20 and 37 and a cholinesterase reactivator, Rajpal teaches the co-administration of the cholinesterase re-activator, pralidoxime chloride, see page 144, first column, first full paragraph.  
	Regarding claims 30 and 35 (treating hypersalivation), Rajpal teaches that SLUDGE (salivation, lacrimation, urination, diaphoresis, gastrointestinal motility, emesis) symptoms are caused by organophosphate poisoning, see page 144, first column first paragraph. 
	Regarding claim 31 and the limitations that the buccal/sublingual formulation results in rapid/full disintegration that occurs in less than a minute in the oral cavity of a subject, Rawas-Qalaji teaches the same formulation of rapidly disintegrating/ buccal/sublingual tablet with the same excipients as claimed. Therefore, 
while Rawas-Qalaji does not expressly recite the limitation of claim 31, because Rajpal and Rawas-Qalaji teaches applicant’s claimed rapid  release formulation, (and without any further defining structure limitations amounts of excipients and active for example to distinguish from the cited prior art), such rapid, full disintegration and complete release properties are deemed to be necessarily present in the claimed invention.
	Regarding claim 38 and the limitations of wherein the composition comprises from about 20 to about 95 wt% of microcrystalline cellulose as the filler, from about 1 to about 15 wt% of hydroxypropyl cellulose as the super disintegrant, and from about 0.5 to about 3 wt% of magnesium stearate as the lubricant, these limitations are taught by Table 1 of Rawas-Qalaji, see page E2. 
	Regarding claim 40 and the limitation of wherein the pharmaceutical composition comprises 1 to 16 wt% of atropine sulfate, 70 to 90 wt% of microcrystalline cellulose, 8 to 10 wt% of hydroxypropyl cellulose, and 0.5 to 2 wt% of magnesium stearate, the concentration limitations of the excipients are taught by Table 1 of Rawas-Qalaji, see above.
	Regarding claims 41-42 and administration of pralidoxime, Rajpal teaches the co-administration of the cholinesterase re-activator, pralidoxime, see page 144, first column, first full paragraph.
	Regarding claim 43 and the treatment of the symptoms of exposure to organophosphate that include any symptom resulting from excessive acetylcholine activity in the subject, Rajpal teaches that SLUDGE (salivation, lacrimation, urination, diaphoresis, gastrointestinal motility, emesis) symptoms are caused by organophosphate poisoning, see page 144, first column first paragraph. 
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/
Examiner, Art Unit 1629                                                                                                                                                                                             
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629